People v Marin (2016 NY Slip Op 01201)





People v Marin


2016 NY Slip Op 01201


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2015-09995
 (Ind. No. 1029/10)

[*1]The People of the State of New York, plaintiff, 
vMaximo Marin, defendant.


Lynn W. L. Fahey, New York, NY (Benjamin S. Litman of counsel), for defendant.
Richard A. Brown, District Attorney, Kew Gardens, NY (William H. Branigan of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered October 3, 2011.
ORDERED that the application is granted, and the defendant's notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DICKERSON, J.P., HALL, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court